Citation Nr: 1308900	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  04-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to December 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In January 2007, the Board reopened the claim and remanded the matter for additional development and de novo review.  In May 2009, June 2010, and September 2011 the case was remanded to the RO for further development. 

In light of the U.S. Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a veteran's claim for service connection for psychiatric disability should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope), as the claim has been reopened, the matter on appeal is expanded to encompass all psychiatric diagnoses (i.e., depression and psychosis) shown, and the issue is so characterized.

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has PTSD related to a corroborated stressor event in service.

2.  A psychiatric disability was not manifested in service; a psychosis was not manifested in the first postservice year; and the preponderance of evidence is against a finding that any currently diagnosed psychiatric disability is related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disorder, including PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A January 2003 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Additional letters mailed in March 2005, February 2007, and July 2009, after the initial adjudication, also informed the appellant of VA's duties to notify and assist and of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The Veteran has reported that he sought inpatient treatment in service, to include psychiatric treatment, while assigned to the 24th Evac Hospital in Vietnam.  That the Veteran was stationed in Vietnam from September 1971 to April 1972 is not in dispute.  VA was informed that no such records were found in September 2008 and November 2010.  As there is no evidence whatsoever that an additional remand for another inquiry would yield a different result, the Board finds that there are no inpatient psychiatric treatment records for the Veteran's service in Vietnam available.  

The Veteran has also claimed that his STRs are incomplete because he sought treatment after his assignment to the Republic of Vietnam when he returned to the "real world."  In his September 2003 statement, he reported he sought medical attention, when he returned to the "real world" for a disorder that was assessed as a detached retina, which was caused "probably" by a concussive event, in turn described by the Veteran as his experiencing outgoing artillery barrages from various firebases where 175 [mm] and 8 [inch] guns were fired.  As will be discussed extensively below, the Board finds the Veteran not to be a credible witness, and his vague report of a detached retina and a concussive event fare no better.  His vague account is not probative evidence that he sought medical treatment in service (records of which are missing,); he has never advised VA when such detached retina medical treatment took place.  On return to the "real world" does not limit this reported medical care to the period between April 1972 and December 1973, when he remained in service following his assignment to Vietnam.  Second, the September 1973 Report of Medical History prepared in conjunction with the examination for separation from service, is associated with the record.  On that form the Veteran indicated in the negative for "eye trouble", yet indicated in the positive for other disorders.  Checking in the positive for certain disorders and in the negative for others is probative, contemporary evidence that the form was completed in 1973 with the knowledge/belief that certain disorders had occurred in the Veteran's medical history, and other disorders had not.  A detached retina would certainly qualify as "eye trouble."  Further still, on the reverse of the form are blocks of space for additional information regarding the disorders and events the Veteran reported had occurred.  The Board observes several references to medical treatment prior to service and in service, to include medical treatment at the service hospital on Fort MacArthur while the Veteran was in service; however there is no mention of treatment for a detached retina, probably from a concussive event.  The Board finds the Veteran's report of medical treatment  (sometime after his return from Vietnam) for a detached retina, "probably" caused by the concussive force of artillery fire in Vietnam to be not credible and not probative.  Therefore, as there is no probative evidence that records are missing, the Board finds that the STRs associated with the record are complete.    

The Veteran has also reported he received VA inpatient treatment for more than one week during the 1980's (initially reported as between 1984 to 1986, then as between 1987 to 1988).  As the RO had indicated in the May 2005 supplemental statement of the case, its review of VA records dated 1987 to 1988 found financial records used to consider co-pay requirements with only an admission note dated in October 1987 for atypical psychosis, ETOH.  Again, no such inpatient VA treatment records were found, and there has been no evidence in the claims file that another search would yield different results.  

The RO arranged for VA examinations in October 2008, December 2010, and October 2012.  For reasons discussed below, the Board found the December 2010 VA examination inadequate; however the Veteran also was afforded the October 2008 and the October 2012 examinations which were adequate (as discussed in greater detail below).  He has not identified any pertinent evidence that remains outstanding; indeed, he did not respond to the notices( mailed in July 2009 and June 2010) that requested additional information so as to assist efforts to substantiate his  claimed stressors.  A Veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, the AMC's actions have substantially complied with the June 2010 and September 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial [i.e., rather than strict] compliance with the Board's remand instructions).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection is not available for personality disorders.  Personality disorders, of themselves (without superimposed acquired psychiatric disability) are not compensable disabilities.  See 38 C.F.R. §§ 3.303(c), 4.9.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) , i.e., a diagnosis conforming to DSM-IV; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states (emphasis added): 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).

The Veteran contends that the PTSD for which he has been treated by VA since 2006 is related to his service in Vietnam, specifically to stressor events that occurred when he was in a helicopter, and later when he saw dead, burned human bodies.  

A review of the Veteran's STRs records found an August 1970 preinduction Report of Medical Examination when his psychiatric system was clinically normal.  This examination report was completed and signed by the service examiner in January 1971.  In the accompanying Report of Medical History, the Veteran denied then having, or ever having, depression, excessive worry, and/or nervous trouble of any sort.  He sought medical treatment for a variety of disorders while in service prior to his assignment to Vietnam; however the only treatment report clearly marked as having been provided at the 24th Evac. Hospital, in the Republic of Vietnam, was an optometry examination.  The September 1973 Report of Medical Examination, prepared for separation, also found his psychiatric system clinically normal and the accompanying Report of Medical History bore negative responses to queries about nervous trouble of any sort, depression, or excessive worry.  

The Veteran's complete personnel file is associated with the record.  The record of assignments indicates that his principal duty while assigned to the 9th Medical Lab in the Republic of Vietnam was a medical lab specialist and that he bore the same title in his assignment immediately after Vietnam, to a California Armed Forces Examination and Entrance Station.  The personnel records include an October 1973 letter of appreciation to the Veteran for his hard work at the Station, which passed an Inspector General re-inspection in no small part due to his efforts. 

The Veteran submitted his original claim seeking service connection for PTSD in August 1991.  On the VA Form 21-526, he reported he sought psychiatric treatment in Vietnam due to loneliness and alienation.  In an October 1991 statement he described at length his pre-service involvement with the Federal Bureau of Investigation (FBI) and his emotional response to that experience.  While in Vietnam, he volunteered with the 24th Evac unit to stay busy.  He flew several missions to fire bases in combat zones "just to help."  He was frustrated there with the state of the war, "seeing" people die, burn, and getting extremely few letters from home.  It was "that separation" that tortured him and he reported he was devastated when he received a "Dear John" letter from his then fiancée.  

In January 1992 a VA social worker took a social and industrial survey.  The Veteran completed a questionnaire for the survey and on it he indicated his main job in service was technical and that he served in combat support.  The Veteran described his Vietnam experience in very similar terms as the statement in October 1991.  To distract himself from thinking about his fiancée cheating on him and fear of being killed, he volunteered for many positions, but after several months he did receive a "Dear John" letter and that affected him profoundly.  He reported imagining throughout his time in Vietnam that she was having affairs and that due to his anxiety and insomnia, he was given Valium in Vietnam.  As a result of what he saw in Vietnam and his earlier experience with the government, he lost his trust.  He reported postservice intrusive recollections of his Vietnam experience whenever he heard helicopters, though he denied flashbacks.  He felt confused about the relativity of morals and values he had witnessed in service and that confusion lingered.  By 1978 he "settled down," completed his education, and began to work as a registered nurse.  The RO denied the claim in January 1992.

The next statement of record was submitted to VA in July 2002.  The Veteran identified himself as being in state prison.  This is the first statement in which he reported he had been abused as a child.  His only reference to his Vietnam service was to report he had suffered a nervous breakdown in Vietnam, and so, was sent home.  He also reported he had sought VA psychiatric treatment post-service, but was only offered medication and that he daily struggled with depression.

The current claim was filed in October 2002.  In a January 2003 statement, the Veteran attributed the anxiety he had been experiencing to, very broadly, his service in Vietnam and to his pre-service involvement with the FBI in a covert, anti-war movement program.  In another January 2003 statement, the Veteran reported that his pre-service FBI activity had caused him to become socially withdrawn and misanthropic, which was exacerbated in Vietnam when he was without social, familial, or government support.  The Veteran repeated this recollection in a June 2003 statement, in which he described his time in Vietnam as bizarre and unpleasant, as there had been no support from home.  Of record were private therapy notes from mental health treatment the Veteran received in the state prison, where he was confined after his felony conviction for what was described as criminal sexual violence.  The records do not conclude with a psychiatric assessment, though many were ruled out, and there was no found reference to Vietnam or any event in service.   

The Veteran's September 2003 statement was a lengthy description of his early childhood, the abuse from his biological father, his pre-service involvement as an FBI informant, and then his duties in Vietnam.  He described the medical laboratory to which he was assigned as one under the control of the CID (Department of the Army, Criminal Investigation Division).  He was part of the effort to investigate narcotic use, and so, flew in helicopters for unannounced raids for drug testing.  He would collect the urine samples and do the lab work.  He described stress and anxiety collecting urine samples, at times at "near" gun point.  He also reported: "[r]arely our helicopters were involved in combat support even more rarely were we hit, though one of our allied escorts was shot down in early 1972."  He described his duties as including acting as a driver and escort for officers and that he went on medical missions, even to orphanages. 

In an August 2005 statement, the Veteran quoted a portion of what he described as a letter that another, unnamed individual (who served with him in Vietnam) sent to him.  This quoted portion noted the author had the "vaguest" doubts about him in 'Nam when the Veteran "acquired" a pistol and "seemed" eager to ride shotgun on a helicopter.  The Board notes that despite multiple requests for additional information to confirm his stressors, the Veteran never identified this individual, or forwarded the complete letter to VA.  (As will be discussed extensively below, the Veteran also denied at one point that he made any friends and was so isolated that he ate and recreated alone.)  The Board finds this statement vague and that it has no probative value.  

By February 2006 the Veteran initiated VA treatment and in March 2006 he was referred to the mental health clinic for an evaluation for PTSD.  He had reported to the cardiology clinic that he had paranoid thoughts and thought people were watching him because of his military experiences, in covert operations.  

In March 2006 the Veteran underwent an initial evaluation at a mental health clinic.  He reported he always knew he had psychological problems, to include difficulty with emotions, from childhood.  His experience in Vietnam severed all trust with others.  The Board notes at no time in this clinical evaluation was a particular stressor identified.  The clinician noted he had a complicated developmental history and that he described some symptoms related to PTSD.  The VA psychologist concluded the Veteran endorsed a range of symptoms consistent with PTSD, noting his exposure to combat and traumatic experiences in Vietnam.  The assessment was a provisional PTSD, Chronic.  

In an April 2006 individual psychotherapy session, with the same psychologist who provided the March 2006 evaluation and who would go on to provide psychotherapy for the Veteran through 2012, PTSD was ruled out.  The Veteran discussed his chronic problems with social interactions, feelings, and expressing emotions.  The Veteran cited the lack of response (while he was in Vietnam) from loved ones as a significant experience in his detaching from others.  The provisional assessment of PTSD, chronic returned to the mental health psychotherapy sessions reports by the middle of May 2006.  The Veteran continued to report his "paranoid" thinking and emotional responses.  By early June 2006, the "provisional" qualifier was removed from the psychologist's assessments of PTSD, chronic.  

On June 2006 initial evaluation to assess the Veteran's medication needs, the psychiatrist noted his review of the reports of the Veteran's psychotherapy in the previous months.  It was noted that the Veteran endorsed a range of PTSD symptoms and also made contradictory statements.  The assessment was chronic PTSD, chronic depression with suicidal ideation, and psychosis NOS.  The psychiatrist did not identify the etiology for any diagnosis.  Psychotherapy sessions and psychiatry medicine evaluations continued throughout 2006.

In January 2007, the Board reopened the Veteran's claim and remanded it for further development.  In a psychotherapy session, dated one week later in January 2007, the Veteran reviewed a period of his life when stressors increased and for the first time in the record, the Veteran discussed his work in a private burn center in the 1980's and its similarity to his Vietnam experience of witnessing the burned bodies of friends after their helicopter was shot down.  

At a February 2007 session, the Veteran reported an increase in intrusive images and memories of seeing burnt bodies of friends after a helicopter crash.  At a psychotherapy session later that month, it was noted that the Veteran continued to have intrusive thoughts and ruminations about the helicopter crash and the aftermath.  The clinician noted the Veteran continued to experience PTSD symptoms related to a specific Vietnam experience.  By May 2007, the VA psychotherapist noted the Veteran reported increased depression and some continuing PTSD symptoms.  

In a February 2007 stressor statement, the Veteran described one of many versions of the helicopter crash stressor event.  In this account of the event, very broadly dated as in winter or spring of 1972, the Veteran reported riding "shotgun" in a Huey helicopter when the helicopter "returned" fire over a free-fire zone.  He "later" learned that "our sister ship" was shot down and the crew burned.  For reasons unknown to the Veteran, he was taken to the morgue at the airbase and viewed the bodies of "our" "acquaintances and friends" that died in the crash.  He reported he experienced social isolation and insomnia, and again reported he was treated in a psychiatric unit of the service hospital.  He did not recall any of the names of the crew and referred to the ship as having the name "Leo Zepplin."     

VA mental health psychotherapy reports dated in June  and September 2007 refer to the experience of seeing burn victims as the Vietnam stimuli for [the Veteran's diagnosis of] PTSD. (See also February 2008, July 2008, and January 2009 reports).  

In a November 2007 statement, the Veteran reported more variances of the helicopter and burned bodies stressor events.  He reported his reaction to his (pre-service) experiences with the FBI, including lack of trust and paranoia.  He related that when he was in Vietnam, his helicopter returned fire over a combat zone and the sister ship was shot down, and the rescue helicopter was shot down.  The crew was burned and the Veteran saw the bodies of the burned crew "cooked in positions of trying to escape the fire."  His fiancée also broke up with him at this point.  He reported his distrust, paranoia, and guilt from having survived Vietnam continued to the present.  

A March 2008 psychotherapy session report includes the report by the Veteran that he kept as isolated as possible (eating and engaging in recreation activities alone).  He reported developing severe anxiety and insomnia reactions in Vietnam such that he was sent to mental health and given a sedative.  

On October 2008 VA PTSD examination, the examiner noted he was to consider any psychiatric disorders in his observations.  The examiner reviewed the claims file, to include the STRs, which were cited in detail in the report, and the Veteran's current psychiatric and mental health treatment at VA.  The Veteran reported with detail his upbringing, which included physical abuse from his father and stepmother and sexual abuse.  He experienced a serious auto accident immediately prior to service, that ultimately resulted in the loss of a testicle.  He also described his pre-service activity with the FBI.  He indicated that during service his duties consisted of working in a laboratory conducting the urine analysis for drug screening.  When asked to discuss traumatic events in service that impacted him then and still impact him, he reported being taken to a morgue at Ton San Nhut Air Base in January or February 1972, though he was not sure why he was sent to the morgue or with whom, to see the bodies of soldiers burned in a helicopter crash.  As a result of this experience, he sought medical treatment and was placed on Valium.  The examiner observed that the only reference to Valium in the STRs was found prior to the Veteran's assignment to Vietnam, when he sought treatment for scrotum pain.  The Veteran described his postservice experiences, including his multiple marriages, his employment as a nurse (that included work in the burn unit of a private hospital for years), and finally his 2001 arrest, conviction, and imprisonment for sexually molesting his adolescent stepdaughter over a number of years.  The assessment was pedophilia, with sexual orientation to females.  

The examiner observed that the Veteran was quite anxious regarding the current state of his health, having had two heart attacks.  He reported symptoms of depression related to his loss of relationships with his children and he reported extreme periods of anxiety related to his work, for which he could be overly compulsive.  There was also evidence of a personality disorder, not otherwise specified, with primary avoidant interactions, which the Veteran reported struggling with since early childhood.  The examiner observed that the Veteran had reported experiencing traumatic events in service; however the examiner found no evidence the Veteran experienced depression, anxiety, or sleep disturbance at that time.  The examiner again noted the Veteran had denied experiencing depression, excessive worry, and loss of memory, or nervous trouble of any sort on the Report of Medical History prepared in 1973 for separation.  The examiner noted the Veteran had been assessed with PTSD at the VA medical facility, and was being treated for it there; however, the PTSD was considered secondary to childhood physical and sexual abuse.  The examiner based his opinion on his review of the medical record, and the statements by the Veteran on that examination.  The examiner also found that the Veteran's current psychological distress was secondary mainly to pedophilia with subsequent incarceration and stringent probation requirements.       

On another VA PTSD examination in December 2010 (following another remand by the Board in an attempt to verify his stressor events.  To this examiner the Veteran described his duties in Vietnam as primarily drug testing.  Though many of the missions were "secret," essentially he went out and collected urine samples.  On one trip, his helicopter was fired upon and the Veteran feared for his life, though they were not shot down.  The Veteran's "greatest trauma" was a trip to the morgue at Tan Son Nhut Air Base.  Four (4) bodies were out on tables, burned and charred.  The Veteran reported feeling horror.  He indicated the bodies were of helicopter crash victims.  He denied seeing civilian casualties; denied losing friends; and denied seeing ships sunk or seeing helicopters shot down or blown up.  He reported seeing a psychiatric technician in Vietnam, and being given valium for nightmares and insomnia.  He described his postservice life and employment, to include his felony conviction and current treatment.  

This 2010 examiner noted that the2008 VA examination report was reviewed, and also opined that the Veteran's PTSD was caused by his childhood physical abuse.  The examiner considered the symptoms continuous since childhood, at least age 12.  The examiner opined the Vietnam experience of seeing burned charred bodies aggravated his symptoms, which were further aggravated post-service in the 1980's, when the Veteran saw victims from a Seattle criminal massacre while working at a nurse at a private hospital.  The examiner opined that the Veteran had feared for his life in Vietnam when his helicopter was shot at, and felt other symptoms, horror and helplessness when viewing the burned bodies in the morgue.  The assessment was PTSD, alcohol dependence, in remission, and pedophilia.  

The Board will address directly its findings as to the credibility of the Veteran, upon which the claim depends, as no event described by the Veteran has been objectively verified.  In response to the inquiry from AMC, in September 2012 the Joint Services Records Research Center responded that it had researched the 1972 unit history as submitted by the 9th Medical Laboratory.  That history did not document that personnel were subjected to enemy fire while in a helicopter.  Research was also coordinated with the National Archives Records Administration, which maintains the U.S. Army permanent record collection.  The Board finds that sufficient attempts have been made to verify the Veteran's reported stressors and that there is no evidence that further enquiry would be fruitful.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial [i.e., rather than strict] compliance with the Board's remand instructions).     

There is no credible, objective, evidence that the Veteran engaged in combat.  There are no awards or decorations found on the DD 214 indicating he engaged in combat and his duty position was that of a medical lab technician.  

The Board finds the Veteran to not be a credible witness; therefore, his statements alone are not credible, probative evidence in support of his claim.  The Board cannot ignore the multiple, conflicting statements by the Veteran as to his stressor events, nor is the Board obliged to parse those statements to reach a finding as to which clause may or may not be credible.  The Board finds the Veteran is not credible when he reports any aspect of his helicopter trip or any aspect of his visit to a morgue, though he was as a medical lab technician in the middle of a war zone.  

The Veteran first referred to his helicopter flights in the September 2003 statement, submitted to VA early in the adjudication of this claim.  As a medical lab technician, he reported his duty included actually collecting the urine sample from service personnel and conducting the analysis of the urine samples.  As quoted above, he reported to VA that "rarely were our helicopters involved in combat support and even more rarely were we hit, though one of our allied escorts was shot down in early 1972."  The Board finds no horror or helplessness in this bland reference to what rarely ever happened to his unit, and the Veteran makes no mention of his own experiences.  As well, the only mention of a helicopter being shot down was that of an "allied escort."  The Veteran does not even report that he witnessed the downing of this allied escort, but that it happened.  Yet, as the claim continued to be adjudicated, and after the Board reopened the claim in January 2007 and remanded it for development and adjudication, the "allied escort" became a "sister ship" (February 2007 stressor statement), the Veteran's helicopter was returning fire (February 2007 stressor statement), the "sister ship" carried friends who were killed, and now there was a rescue helicopter that was also shot down (November 2007 statement).  In further contrast, he reported to the December 2010 VA examiner that he had not witnessed a helicopter being shot down and that he had not lost friends.  He reported to his longtime VA psychotherapist in March 2008 that he was so isolated during his Vietnam assignment that he ate and recreated alone and did not make friends, which is difficult to reconcile with his repeated statements, dated after January 2007, to his psychotherapist and to examiners that the burned bodies in the morgue were "friends" and acquaintances.  The purported stressor of the trip to the morgue is also described variously.  To the 2008 VA examiner, the Veteran reported he didn't know why he was taken to the morgue, though to the 2012 examiner (that examination will be discussed below) he reported he was asked to go to pay respects.  To the 2010 examiner he reported there were four (4) bodies on tables; however to the 2012 examiner he reported he saw 50 to 100 bodies on tables.   
 
The incongruity between the Veteran's statements that cannot be reconciled in his favor is also seen across the record.  The Veteran submitted his initial claim seeking service connection for PTSD in 1991, less than 20 years after the purported stressor events.  Yet, the Veteran indicated on the formal claim that he sought treatment in Vietnam for loneliness and alienation.  His October 1991 statement identified as "torture" the separation from his family and their lack of letters and what devastated him was a letter from his fiancée.  Finally in January 1992, he underwent a social and industrial survey as part of his claim, with a VA social worker.  What had affected him profoundly was the "Dear John" letter from his fiancée.  The Board cannot reconcile these statements with statements made some 15 years later, even further removed from the Vietnam experience, in which the Veteran identified his traumatic events as being on a helicopter and seeing burned bodies in a morgue.  Even the Veteran's reports of seeking medical attention while in Vietnam are inconsistent.  He reported variously that he sought treatment for anxiety, stress, insomnia, anxiety and stress that brought about insomnia and for a nervous breakdown for which he was treated inpatient for a week or just given Valium by a technician.  This variety of disorders cannot be reconciled with the detailed responses to the September 1973 Report of Medical History that noted his pre-service and inservice treatment for such disorders as the loss of a testicle, scrotum pain, strep throat, and lymphatic infection treated at a named service hospital.   

The Board finds the Veteran is not a credible witness, and that his statements are self-serving, compensation driven and internally inconsistent.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  See also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").

The Board has considered the 2008 VA PTSD examination and the 2010 VA PTSD examination and finds that the 2008 VA PTSD examination to be more probative.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 2008 examiner indicated he reviewed the claims file and VA treatment reports, for the Veteran's psychotherapy and psychiatric evaluations; therefore, he would have reviewed the Veteran's accounts to his clinicians and to VA of his stressor events.  To the 2008 VA examiner the Veteran identified only the morgue viewing, to which the Veteran attributed a later prescription of Valium.  That the examiner considered this account but found it in conflict with the written record was clear by the examiner's notes as to when the Veteran was objectively prescribed Valium.  Further, to this examiner the Veteran reported he had worked, post-service, as a nurse in a burn unit of a private hospital for 10 years.  This examiner opined the Veteran had PTSD that was secondary to his childhood experiences and the examiner did not attribute any of the assessed Axis I diagnoses to the Veteran's service.  

The Board finds this opinion more probative than that of the 2010 examiner, as it rests on objective and uncontradicted evidence.  To the 2010 VA examiner, the Veteran reported he had been shot at and feared for his life, a novel variation of the helicopter stressor already found not credible by the Board.  As well, this examiner found the Veteran had responded to the morgue stressor event with horror and helplessness, whereas the Board has found the morgue stressor event accounts too plagued with inconsistencies to be credible or probative.  As such stressor events are not credible, any medical opinion that relies upon them is not probative.  This includes the 2010 examiner's opinion that the Veteran's experiences "aggravated" the PTSD he had from childhood.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on incorrect factual premise is not probative).  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005). 

The Veteran's VA treatment continued into 2012; however his clinician noted he was now on no medication and that his PTSD was stable and that he was doing relatively well.

On December 2012 VA PTSD examination the examiner noted the claims file was extensively reviewed and quoted various findings from the Veteran's clinical records in the report.  The examiner was aware of the assessments by other VA examiners and clinicians.   In addition to his preservice and postservice history the Veteran described ot the examiner both the helicopter stressor event ( now involving a firefight) and the morgue stressor event, (now involving 50 to 100 bodies),.  After an objective interview, the examiner found the Veteran did not meet the DSM-IV criteria for any psychiatric disorder.  The Board finds the examination adequate as the examiner explained in her rationale the criteria that were wanting and that her opinion was in keeping with the Veteran's then contemporary treatment records, which noted he was stable, doing relatively well, and no longer had  any medication prescribed.  His psychosis was assessed as resolved in March 2010.  

The Board has considered the Veteran's statements regarding his PTSD.  While he is competent to testify about psychiatric symptoms he has observed, and the Board notes that he has reported having been employed as a nurse, even a registered nurse, for years, the diagnosis of PTSD cannot be established by lay observation because this question requires specialized knowledge, training, or experience due to the complex nature of mental disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The diagnosis of PTSD is a complex medical question that requires medical expertise on the significance of symptoms noted, i.e., whether they form the constellation of symptoms needed to support a PTSD diagnosis, and whether or not they can be attributed to a combat or other credible stressor event (as well as sufficiency of stressor to support the diagnosis).  There is no evidence of record, nor has the Veteran reported, that he completed the specialized training necessary to assess a psychiatric disorder with the complexity of PTSD.  Therefore, the Veteran's self-diagnosis of PTSD has no probative value.

In summary, while the Veteran has received from clinicians assessments of PTSD and other psychiatric disorders, the non-combat stressors he has reported remain not corroborated, not credible, and not probative.  No chronic acquired psychiatric disorder is shown to have been manifested earlier than many years after service, and a psychosis was not manifested in the first postservice year.  The highly probative October 2008 VA examiner's opinion is clear that no mental diagnosis was made in service and there was no continuity of care or diagnosis.  Therefore, service connection for a psychiatric disability on the basis that such disability became manifest in service, and persisted, or on a presumptive basis (for a psychosis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  See also Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Further, no clinician has found that any other [than PTSD] acquired psychiatric disorder is attributable to the Veteran's service.  The record does not include any evidence that otherwise provides a basis for relating any diagnosis of a chronic psychiatric disability other than PTSD to the Veteran's service.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has PTSD or any acquired psychiatric disorder that is related to his service.  Consequently, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Service connection for a variously diagnosed psychiatric disability, to include PTSD, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


